Detailed Action

Acknowledgements 


1.   	This communication is in response to the Request for Continued Examination of Application No. 17/085,951 filed on 6/30/2021.
2. 	Claim(s) 1-30 are currently pending and have been fully examined.

3.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Continued Examination Under 37 C.F.R.- §1.114
5.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. Applicant's submission filed on 6/30/2021 has been entered. 

Response to Applicant’s Comments/Remarks
6.	Applicant’s response, filed on 6/30/2021, has fully been considered.

Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 101 rejection set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claims obviates the 35 USC 101 rejection set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Applicant’s Argument #2:
Applicant contends that the amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action.
Examiner’s Response to Argument #2:
Applicant’s argument that the amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Applicant’s Argument #3:
Applicant contends that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action.
Examiner’s Response to Argument #3:
Applicant’s argument that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claim(s) 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, Applicant recite(s), “determining,  the value of the first transaction indicator at the target sampling point under the first set of transaction dimension values corresponding to the first sampling sequence is abnormal when the target sampling point difference exceeds an abnormality threshold, wherein the abnormality threshold corresponds to the first set of transaction dimension values;” however, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as “transaction server;” or “monitoring server.”
Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).1
As to claim 2, Applicant recite(s), “obtaining a smoothed value wherein a value of the transaction indicator at an another sampling point in the first sampling sequence is a smoothed by smoothing a second actual value, the another sampling point is a non-target sampling point in the first sampling sequence, and the smoothed value is obtained by smoothing a second actual value, wherein the second actual value is an actual value at the another sampling point, wherein the obtained smoothed value is a value of the first transaction indicator at the another sampling point in the first sampling sequence;” however, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as “transaction server;” or “monitoring server.”  Each of these device(s)/component(s)/element(s) are LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).2
As to claim 11, it is unclear HOW Applicant’s claim works for Applicant’s claim preamble is directed to a “non-transitory, computer-readable medium;” however, the body of Applicant’s claim is directed to a “transaction server” and a “monitoring device.”  Therefore, it is unclear HOW Applicant’s claim works.3




Claim(s) 3-4, 6-10, 12-14, 16-20, 22, 24 and 26-30 contains similar language or like deficiencies found in claim(s) 1-2.
Claim(s) 11 and 21 contains similar language or like deficiencies found in claim 1.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  


    PNG
    media_image1.png
    821
    631
    media_image1.png
    Greyscale





Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.



Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/2/2022

	
	 




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        2 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        3 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.